DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 12 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 10 and 15 are objected to because of the following informalities:  in line 2 of Claim 10, the term “the base plated portion” should read –the base plate portion—to be consistent with the previous use of the term, and in line 4 of Claim 15, the word “an” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10, 12, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,560,037 to Gumkowski et al.
	Regarding Claim 1, Gumkowski disclose a floating disc brake 10 (see Figures 1-4) having all the features of the instant invention including:  a support 24 that is fixed to a vehicle body and is adjacent to a rotor 22 that rotates together with a wheel (see Figures 1 and 2); an inner pad 18 provided on an axially inner side relative to the rotor 22; an outer pad 20 provided on an axially outer side relative to the rotor 22; and a yoke 16 supported to the support 24 in an axially movable manner, the yoke 16 including a pad support portion 48/50 that supports the outer pad 20 on an axially outer side of the outer pad 20 (see Figures 3 and 4 and column 2 lines 10-19), wherein the outer pad 20 includes, on its axially outer surface, a pair of pad-side engagement portions 44/66 and 46/66 formed of an elastic material (see Figure 4 and column 2 lines 20-48), wherein the pad support portion 48/50 has a support hole 52 that is open on at least an axially inner surface of the pad support portion 48/50, and the support hole 52 is provided with a pair of yoke-side engagement portions 60,72 on inner side surfaces of the support hole 52 that face each other in a circumferential direction (see column 2 lines 20-48), and wherein the pair of pad-side engagement portions 44/66 and 46/66 and the pair of 
	Regarding Claim 2, Gumkowski further discloses that the support hole 52 is open on a radially inner surface of the pad support portion 48/50 (see Figures 3 and 4).
	Regarding Claim 3, Gumkowski further discloses that the support hole 52 is a bottomed hole that is not open on an axially outer surface of the pad support portion 48/50 (see Figures 3 and 4).
	Regarding Claim 5, Gumkowski further discloses that the pair of pad-side engagement portions (i.e., at least the upper portions of elements 44 and 46) are housed inside the support hole 52 without protruding outward from the support hole 52 (see Figures 3 and 4).
	Regarding Claim 6, Gumkowski further discloses that the support hole 52 is provided with, on its circumferential side portions of axially inner opening edge portions 60,62, a pair of guide surface portions 63,73 that are close to each other in the circumferential direction as approaching an axially outer side (see Figure 4 and column 2 lines 49-54).
	Regarding Claim 7, Gumkowski further discloses that each of the pair of pad-side engagement portions (at least portions 44 and 46) is a convex portion protruding toward a circumferentially outer side, and each of the pair of yoke-side engagement portions 60,72 is a concave portion recessed toward the circumferentially outer side (see Figures 3 and 4).
	Regarding Claim 8, Gumkowski further discloses that wherein an axially

	Regarding Claim 9, Gumkowski further discloses that the pair of pad-side engagement portions 44/66 and 46/66 of a pad spring 40 that is a leaf spring are provided on two circumferentially outer sides of a base plate portion (see Figure 3 and the left and right flat portions of spring 40 on either side of element 43) fixed to the axially outer surface of the outer pad 20, and each of the pair of pad-side engagement portions 44/66 and 46/66 includes a standing portion (at element numeral 46 in Figure 3) bent toward an axially outer side from a circumferentially outer end portion of
the base plate portion (see Figure 3), an overhang portion (at element numeral 44 in Figure 3) bent toward the circumferentially outer side from an axially outer end portion of the standing portion 46, and a turned-back portion 66 folded toward an
axially inner side and a circumferentially inner side from a circumstantially outer end portion of the overhang portion 44 (see Figures 3 and 4).
	Regarding Claim 10, Gumkowski further discloses that a continuous portion between the base plate portion (i.e., the left and right flat portions of spring 40 on either side of element 43 in Figure 3) and the standing portion 46, a continuous portion between the standing portion 46 and the overhang portion 44, and a continuous portion between the overhang portion 44 and the turned-back portion 66 are each formed of a bent portion bent in an arc shape (see Figures 3 and 4).

	Regarding Claim 15, Gumkowski further discloses a method of assembling the floating disc brake 10 according to claim 1, wherein the outer pad 20 is brought close to the pad support portion 48/50 from an axially inner side and the pair of pad-side engagement portions 44/66 and 46/66 are pressed against axially inner opening
edge portions 60,62 of the support hole 52 so that the pair of pad-side engagement portions 44/66 and 46/66 are elastically deformed to a circumferentially inner side, the pair of pad-side engagement portions 44/66 and 46/66 enter the support hole 52 in an axial direction and are elastically restored at positions facing the pair of yoke-side engagement portions 60,72 in the circumferential direction, so that the pair of pad-side
engagement portions 44/66 and 46/66 and the pair of yoke-side engagement portions 60,72 are concavo-convex engaged with each other in the circumferential direction (see Figures 3 and 4).
	Regarding Claim 16, Gumkowski further discloses a method of assembling the floating disc brake 10 according to claim 2, wherein the outer pad 20 is brought close to the pad support portion 48/50 from a radially inner side and the pair of pad-side engagement portions 44/66 and 46/66 proceed in a radial direction from an opening
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,560,037 to Gumkowski.
Regarding Claim 4, Gumkowski discloses most all the features of the instant invention as applied above, except for the support hole being a through hole that is also open on an axially outer surface of the pad support portion.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the support hole of Gumkowski to be a through hole open on an axially outer surface of the pad support portion as a matter of design preference dependent upon the size constraints of the hole within the caliper and the size of the pad spring itself housed within the support hole.
	Regarding Claim 11, Gumkowski does not disclose that a radius of curvature of a bent portion constituting the continuous portion between the base plate portion and the standing portion is larger than a radius of curvature of a bent portion constituting the continuous portion between the standing portion and the overhang portion, and is larger than a radius of curvature of a bent portion constituting the continuous portion between the overhang portion and the turned back portion. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the disc brake of Gumkowski so that a radius of curvature of a bent portion constituting the continuous portion between the base plate portion and the standing portion is larger than a radius of curvature of a bent portion constituting the continuous portion between the standing portion and the overhang portion, and is larger than a radius of curvature of a bent portion constituting the continuous portion between the overhang portion and the turned back portion as a matter of design preference dependent upon the desired shape and size of the pad spring.
Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 5,701,978 to Weiler et al., PG Publication No. 2002/0096404 to Storzel et al., PG Publication No. 2018/0274611 to Song et al., and European Patent No. 0989320 to Tsuchiya all disclose floating disc brake assemblies similar to applicant’s.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122.  The examiner can normally be reached on Monday - Wednesday 7 AM - 3:30 PM and Thursday 7 AM - 11 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	09/14/21